Hamersley, J.
It is not essential to the validity of the acts of a voluntary association that they should be recorded; if recorded, such record consists merely of written entries of its acts, made by a clerk appointed by the association for that purpose for its own convenience only, and such entries are not of so solemn a character as to be conclusive. Goodwin v. United States A. & L. Ins. Co., 24 Conn. 591, 601. The court properly admitted the evidence offered to prove the adoption of the amendments to the by-laws. The finding that the amendments were adopted is conclusive.
Mr. Prouty had no vested right in having the fund payable *724at liis death—in the event of there being no beneficiary designated by him—disposed of as provided by the by-laws in force at the time of his admission as a member. The terms of the contract between the members imply a submission to such changes in this matter as the association may make; these changes apply to all members alike, and the by-laws in force at the death of a member determine the disposition of the fund. Knights of Columbus v. Rowe, 70 Conn. 545, 550.
The by-law in force at Prouty’s death requires the fund to be paid to Louise P. Severson; and the testamentary gift by Prouty of all his estate to his granddaughter, can have no effect upon this disposition of the fund.
There is no error.
In this opinion the other judges concurred.